DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 14-18 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on March 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11235159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Goeden on February 24, 2022.
The application has been amended as follows: 
Claim 14. A method comprising: 
monitoring activity of the right atrium of a patient's heart using a right atrial electrode or a right atrial motion detector; and 
delivering atrioventricular synchronous pacing using at least a tissue-piercing electrode implanted in [[the]] a basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and the central 
Claim 15. The method according to claim 14, further comprising delivering the atrioventricular synchronous pacing to the right atrium using the right atrial electrode.  
Claim 16. The method according to claim 14, wherein pacing the one or both ventricles using at least the tissue-piercing electrode based on the monitored electrical activity of the right atrium comprises: sensing an atrial event within the monitored electrical activity of the right atrium; and delivering a pace to the one or both ventricles in response to the sensed atrial event.  
Claim 17. The method according to claim 16, wherein delivering the pace to the one or both ventricles in response to the sensed atrial event comprises delivering the pace to the one or both ventricles after a selected A-V time period has elapsed from the sensed atrial event.  
Claim 18. The method according to claim 16, further comprising: monitoring electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium using the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and the central fibrous body; 
sensing a ventricular event within the monitored electrical activity of the left ventricle from using the tissue- piercing electrode; and 
withholding delivery of the pace to the one or both ventricles in response to sensing the ventricular event within the monitored electrical activity of the left ventricle from using the tissue-piercing electrode.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
in combination with other limitations of the claim, a method comprising delivering atrioventricular synchronous pacing using at least a tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body. 
The limitation “the basal and/or septal region of the left ventricular myocardium of the patient’s heart” has been interpreted as the following areas of the left ventricular myocardium from the definition given in the instant specification in para. [0161] and fig. 15: one or more of the basal anterior area 1, basal anteroseptal area 2, basal inferoseptal area 3, basal inferior area 4, mid-anterior area 7, mid-anteroseptal area 8, mid-inferoseptal area 9, and mid- inferior area 10 and/or one or more of the basal anteroseptal area 2, basal anteroseptal area 3, mid-anteroseptal area 8, mid- inferoseptal area 9, and apical septal area 14. 
Para. [0161] 
Once implanted, the tissue-piercing electrode may be positioned in the target implant region 4 (FIG. 1), such as the basal and/or septal region of the left ventricular myocardium. With reference to map 300, the basal region includes one or more of the basal anterior area 1, basal anteroseptal area 2, basal inferoseptal area 3, basal inferior area 4, mid-anterior area 7, mid-anteroseptal area 8, mid-inferoseptal area 9, and mid- inferior area 10. With reference to map 300, the septal region includes one or more of the basal anteroseptal area 2, basal anteroseptal area 3, mid-anteroseptal area 8, mid- inferoseptal area 9, and apical septal area 14.


    PNG
    media_image1.png
    350
    350
    media_image1.png
    Greyscale

	Previously cited prior art, Hou, discloses the same physical structure of the claimed tissue-piercing electrode (fig. 3A, electrode 312) and the claimed location, i.e., the triangle of Koch region of the right atrium, of implantation of the tissue-piercing electrode (para. [0075]). 
However, Hou is silent regarding penetration of the electrode into the claimed region of the basal and/or septal region of the left ventricular myocardium from the triangle of Koch region. Para. [0075] of Hou discloses that the outer electrodes 310, 311 contacting atrial wall tissue within the triangle of Koch, which, as a result, places the inner electrode 312 in contact with the atrial wall tissue within the triangle of Koch. Hou further discloses that the inner electrode 312 extends diagonally along the septum into the ventricular vestibule (para. [0075], para. [0070] defines a ventricular vestibule tissue as an example of a septum segment partially separating a local chamber from an adjacent chamber, yet is physiologically coupled to the conduction in the adjacent chamber) and discloses that the distal tip 314 of the inner electrode 312 directly engages or is located proximate to the surface tissue of an adjacent chamber wall (para. [0076]). However, Hou does not explicitly disclose that the tissue-piercing electrode extends from the triangle of Koch region of the right atrium to the left ventricular myocardium. Therefore, Hou is the triangle of Koch of the right atrium extending to the basal and/or septal region of the left ventricular myocardium. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, March 10, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792